Exhibit 10.2

 

ADOPTION AGREEMENT

 

1.01                        PREAMBLE

 

By the execution of this Adoption Agreement the Plan Sponsor hereby [complete
(a) or (b)]

 

(a)         x          adopts a new plan as of January 1, 2015.

 

(b)         o            amends and restates its existing plan as
of                  which is the Amendment Restatement Date.  Except as
otherwise provided in Appendix A, all amounts deferred under the Plan prior to
the Amendment Restatement Date shall be governed by the terms of the Plan as in
effect on the day before the Amendment Restatement Date.

 

Original Effective Date:              .

 

Pre-409A Grandfathering:                                                   o
Yes                         x No

 

1.02                        PLAN

 

Plan Name: KapStone Paper and Packaging Corporation Deferred Compensation Plan

 

Plan Year:  December 31

 

1.03                        PLAN SPONSOR

 

Name:

KapStone Paper and Packaging Corporation

Address:

1101 Skokie Blvd., Suite 300, Northbrook, IL 60062-4124

Phone # :

847-239-8800

EIN:

20-2699372

Fiscal Yr:

December 31

 

Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?

 

x Yes      o No

 

1

--------------------------------------------------------------------------------


 

1.04                        EMPLOYER

 

The following entities have been authorized by the Plan Sponsor to participate
in and have adopted the Plan (insert “Not Applicable” if none have been
authorized):

 

 

 

Publicly Traded on Est. Securities Market

Entity

 

Yes

 

No

KapStone Kraft Paper Corporation

 

o

 

x

KapStone Charleston Kraft LLC

 

o

 

x

KapStone Container Corporation

 

o

 

x

Longview Fibre Paper & Packaging Inc.

 

o

 

x

 

 

o

 

o

 

 

o

 

o

 

1.05                        ADMINISTRATOR

 

The Plan Sponsor has designated the following party or parties to be responsible
for the administration of the Plan:

 

Name:

KapStone Paper and Packaging Corporation Pension and Investment Committee

Address:

1101 Skokie Blvd., Suite 300, Northbrook, IL 60062-4124

 

Note:                  The Administrator is the person or persons designated by
the Plan Sponsor to be responsible for the administration of the Plan.  Neither
Fidelity Employer Services Company nor any other Fidelity affiliate can be the
Administrator.

 

1.06                        KEY EMPLOYEE DETERMINATION DATES(1)

 

The Employer has designated               as the Identification Date for
purposes of determining Key Employees.

 

In the absence of a designation, the Identification Date is December 31.

 

The Employer has designated                 as the effective date for purposes
of applying the six month delay in distributions to Key Employees.

 

In the absence of a designation, the effective date is the first day of the
fourth month following the Identification Date.

 

--------------------------------------------------------------------------------

(1)  Not Applicable — six month delay in distributions shall apply to all
participants

 

2

--------------------------------------------------------------------------------


 

2.01                        PARTICIPATION

 

(a)         x                Employees [complete (i), (ii) or (iii)]

 

(i)                 o                        Eligible Employees are selected by
the Employer.

 

(ii)              x                      Eligible Employees are those employees
of the Employer who satisfy the following criteria:

 

Salary Grade 16 and above

 

 

(iii)             o                        Employees are not eligible to
participate.

 

(b)         x                Directors [complete (i), (ii), (iii) or (iv)]

 

(i)                   o                        All Directors are eligible to
participate.

 

(ii)                o                        Only Directors selected by the
Employer are eligible to participate.

 

(iii)             o                        Directors are not eligible to
participate.

 

(iv)            x                      Non-employee Directors are not eligible
to participate.

 

3

--------------------------------------------------------------------------------


 

3.01                        COMPENSATION

 

For purposes of determining Participant contributions under Article 4 and
Employer contributions under Article 5, Compensation shall be defined in the
following manner [complete (a) or (b) and select (c) and/or (d), if applicable]:

 

(a)

x

Compensation is defined as:

 

 

 

 

 

for purposes of salary deferrals, as defined in the

 

 

 

 

 

KapStone Paper and Packaging Corporation 401(k) Plan without regard to the
limitation in Section 401(a)(17) of the Code for such Plan Year.

 

 

 

 

 

for purposes of employer matching or other employer

 

 

 

 

 

contributions, as defined in the KapStone Paper and Packaging Corporation
401(k) Plan without regard to the limitation in Section 401(a)(17) of the Code
and including amounts deferred as salary deferrals to this deferred compensation
plan for such Plan Year.

 

 

 

(b)

o

Compensation as defined in the [insert name of qualified plan] without regard to
the limitation in Section 401(a)(17) of the Code for such Plan Year.

 

 

 

(c)

o

Director Compensation is defined as:

 

 

 

 

 

 

(d)

o

Compensation shall, for all Plan purposes, be limited to $         .

 

 

 

(e)

o

Not Applicable.

 

3.02                        BONUSES

 

Compensation, as defined in Section 3.01 of the Adoption Agreement, includes the
following type of bonuses:

 

 

 

Will be treated as Performance
Based Compensation

 

Type

 

Yes

 

No

 

Management Incentive Plan

 

x

 

o

 

 

 

o

 

o

 

 

¨                                    Not Applicable.

 

4

--------------------------------------------------------------------------------


 

4.01                        PARTICIPANT CONTRIBUTIONS

 

If Participant contributions are permitted, complete (a), (b), and (c). 
Otherwise complete (d).  Participant contributions under this Section 4.01 will
be permitted beginning January 1, 2015.

 

(a)                                 Amount of Deferrals

 

A Participant may elect within the period specified in Section 4.01(b) of the
Adoption Agreement to defer the following amounts of remuneration.  For each
type of remuneration listed, complete “dollar amount” and / or “percentage
amount”.

 

(i)             Compensation Other than Bonuses [do not complete if you complete
(iii)]

 

 

 

Dollar Amount

 

% Amount

 

 

 

Type of Remuneration

 

Min

 

Max

 

Min

 

Max

 

Increment

 

(a)                   Base Comp

 

 

 

 

 

0

%

50

%

1

%

(b)

 

 

 

 

 

 

 

 

 

 

 

(c)

 

 

 

 

 

 

 

 

 

 

 

 

Note:  The increment is required to determine the permissible deferral amounts. 
For example, a minimum of 0% and maximum of 20% with a 5% increment would allow
an individual to defer 0%, 5%, 10%, 15% or 20%.

 

(ii)          Bonuses [do not complete if you complete (iii)]

 

 

 

Dollar Amount

 

% Amount

 

 

 

Type of Bonus

 

Min

 

Max

 

Min

 

Max

 

Increment

 

(a)                   Bonus

 

 

 

 

 

0

%

80

%

1

%

(b)

 

 

 

 

 

 

 

 

 

 

 

(c)

 

 

 

 

 

 

 

 

 

 

 

 

(iii)       Compensation [do not complete if you completed (i) and (ii)]

 

Dollar Amount

 

% Amount

 

 

 

Min

 

Max

 

Min

 

Max

 

Increment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)      Director Compensation

 

 

 

Dollar Amount

 

% Amount

 

 

 

Type of Compensation

 

Min

 

Max

 

Min

 

Max

 

Increment

 

Annual Retainer

 

 

 

 

 

 

 

 

 

 

 

Meeting Fees

 

 

 

 

 

 

 

 

 

 

 

Other:

 

 

 

 

 

 

 

 

 

 

 

Other:

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

(b)                                 Election Period

 

(i)             Performance Based Compensation

 

A special election period

 

x

Does

o

Does Not

 

apply to each eligible type of performance based compensation referenced in
Section 3.02 of the Adoption Agreement.

 

The special election period, if applicable, will be determined by the Employer.

 

(ii)          Newly Eligible Participants

 

An employee who is classified or designated as an Eligible Employee during a
Plan Year

 

x

May

o

May Not

 

elect to defer Compensation earned during the remainder of the Plan Year by
completing a deferral agreement within the 30 day period beginning on the date
he is eligible to participate in the Plan.

 

(c)                                  Revocation of Deferral Agreement

 

A Participant’s deferral agreement

 

¨                  Will

x                Will Not

 

be cancelled for the remainder of any Plan Year during which he receives a
hardship distribution of elective deferrals from a qualified cash or deferred
arrangement maintained by the Employer.  If cancellation occurs, the Participant
may resume participation in accordance with Article 4 of the Plan.

 

(d)                                 No Participant Contributions

 

¨                          Participant contributions are not permitted under the
Plan.

 

6

--------------------------------------------------------------------------------


 

5.01                        EMPLOYER CONTRIBUTIONS

 

If Employer contributions are permitted, complete (a) and/or (b).  Otherwise
complete (c).

 

(a)                                 Matching Contributions

 

(i)             Amount

 

For each Plan Year, the Employer shall make a Matching Contribution on behalf of
each Participant who satisfies the requirements of Section 5.01(a)(ii) of the
Adoption Agreement, equal to [complete the ones that are applicable]:

 

(A)                   o                                 [insert percentage] of
the Compensation the Participant has elected to defer for the Plan Year

 

(B)                   x                      An amount determined by the
Employer in its sole discretion

 

(C)                   o                        Matching Contributions for each
Participant shall be limited to $          and/or         % of Compensation.

 

(D)                   o                        Other:

 

 

(E)                    o                        Not Applicable [Proceed to
Section 5.01(b)]

 

(ii)          Eligibility for Matching Contribution

 

A Participant shall receive an allocation of Matching Contributions determined
in accordance with Section 5.01(a)(i) provided he satisfies the following
requirements [complete the ones that are applicable]:

 

(A)                   o                        Describe requirements:

 

 

(B)                   x                      Is selected by the Employer in its
sole discretion to receive an allocation of Matching Contributions

 

(C)                   o                        No requirements

 

7

--------------------------------------------------------------------------------


 

(iii)       Time of Allocation

 

Matching Contributions, if made, shall be treated as allocated [select one]:

 

(A)                   o                        As of the last day of the Plan
Year

 

(B)                   x                      At such times as the Employer shall
determine in it sole discretion

 

(C)                   o                        At the time the Compensation on
account of which the Matching Contribution is being made would otherwise have
been paid to the Participant

 

(D)                   o                        Other:

 

 

(b)                                 Other Contributions

 

(i)             Amount

 

For each Plan Year, the Employer shall make a contribution on behalf of each
Participant who satisfies the requirements of Section 5.01(b)(ii) equal to
[complete the ones that are applicable]:

 

(A)                   o                        An amount equal to 
            [insert number] % of the Participant’s Compensation

 

(B)                   x                      An amount determined by the
Employer in its sole discretion

 

(C)                   o                        Contributions for each
Participant shall be limited to $                   

 

(D)                   o                        Other:

 

 

(E)                    o                        Not Applicable [Proceed to
Section 6.01]

 

8

--------------------------------------------------------------------------------


 

(ii)          Eligibility for Other Contributions

 

A Participant shall receive an allocation of other Employer contributions
determined in accordance with Section 5.01(b)(i) for the Plan Year if he
satisfies the following requirements [complete the one that is applicable]:

 

(A)                   o                        Describe requirements:

 

 

(B)                   x                      Is selected by the Employer in its
sole discretion to receive an allocation of other Employer contributions

 

(C)                   o                        No requirements

 

(iii)       Time of Allocation

 

Employer contributions, if made, shall be treated as allocated [select one]:

 

(A)                   o                        As of the last day of the Plan
Year

 

(B)                   x                      At such time or times as the
Employer shall determine in its sole discretion

 

(C)                   o                        Other:

 

 

(c)                                  No Employer Contributions

 

o                          Employer contributions are not permitted under the
Plan.

 

9

--------------------------------------------------------------------------------


 

6.01                        DISTRIBUTIONS

 

The timing and form of payment of distributions made from the Participant’s
vested Account shall be made in accordance with the elections made in this
Section 6.01 of the Adoption Agreement except when Section 9.6 of the Plan
requires a six month delay for certain distributions to Key Employees of
publicly traded companies.

 

(a)         Timing of Distributions

 

(i)                                     All distributions shall commence in
accordance with the following [choose one]:

 

(A)                   ¨                        As soon as administratively
feasible following the distribution event but in no event later than the time
prescribed by Treas. Reg. Sec. 1.409A-3(d).

(B)                   x                      Monthly on specified day 10th of
each month [insert day]

(C)                   ¨                        Annually on specified month and
day              

(D)                   ¨                        Calendar quarter on specified
month and day [             month of quarter (insert 1,2 or 3);           day
(insert day)]

 

(ii)                                  The timing of distributions as determined
in Section 6.01(a)(i) shall be modified by the adoption of:

 

(A)                   ¨                        Event Delay — Distribution events
other than those based on Specified Date or Specified Age, Death, or Disability
will be treated as not having occurred for       months.

 

(B)                   ¨                        Hold Until Next Year —
Distribution events other than those based on Specified Date or Specified Age
will be treated as not having occurred for twelve months from the date of the
event if payment pursuant to Section 6.01(a)(i) will thereby occur in the next
calendar year or on the first payment date in the next calendar year in all
other cases.

 

(C)                   ¨                        Immediate Processing — The timing
method selected by the Plan Sponsor under Section 6.01(a)(i) shall be overridden
for the following distribution events [insert events]:

 

 

(D)                   ¨                        Not applicable.

 

10

--------------------------------------------------------------------------------


 

(b)         Distribution Events

 

Participants may elect the following payment events and the associated form of
payment for amounts attributable to Participant contributions (Section 4.01). If
multiple events are selected, the earliest to occur will trigger payment.

 

Amounts attributable to Employer contributions (Section 5.01(a) and (b)) will be
paid as a lump sum on the date that is six months after Separation from Service.

 

 

 

 

 

Lump
Sum

 

Installments

 

 

 

 

 

 

 

(i)

x

Specified Date

 

x

 

2-10 years

 

 

 

 

 

 

 

(ii)

o

Specified Age

 

o

 

         years

 

 

 

 

 

 

 

(iii)

o

Separation from Service

 

o

 

         years

 

 

 

 

 

 

 

(iv)

x

Separation from Service plus 6 months

 

x

 

         years

 

 

 

 

 

 

 

(v)

o

Separation from Service plus          months [not to exceed           months]

 

o

 

         years

 

 

 

 

 

 

 

(vi)

o

Retirement

 

o

 

         years

 

 

 

 

 

 

 

(vii)

x

Retirement plus 6 months

 

x

 

2-10 years

 

 

 

 

 

 

 

(viii)

o

Retirement plus          months [not to exceed           months]

 

o

 

         years

 

 

 

 

 

 

 

(ix)

o

Later of Separation from Service or Specified Age

 

o

 

         years

 

 

 

 

 

 

 

(x)

o

Later of Separation from Service or Specified Date

 

o

 

         years

 

 

 

 

 

 

 

(xi)

o

Disability

 

o

 

         years

 

 

 

 

 

 

 

(xii)

o

Death

 

o

 

         years

 

 

 

 

 

 

 

(xiii)

o

Change in Control

 

o

 

         years

 

The minimum deferral period for Specified Date or Specified Age event shall be
2   years.

 

Installments may be paid [select each that applies]

 

x                    Monthly

x                    Quarterly

x                    Annually

 

(c)          Specified Date and Specified Age elections may not extend beyond
age                [insert age or “Not Applicable” if no maximum age applies].

 

11

--------------------------------------------------------------------------------


 

(d)         Payment Election Override

 

Payment of the remaining vested balance of the Participant’s Account will
automatically occur at the time specified in Section 6.01(a) of the Adoption
Agreement in the form indicated upon the earliest to occur of the following
events [check each event that applies and for each event include only a single
form of payment]:



 

 

EVENTS

 

FORM OF PAYMENT

o

Separation from Service

 

o

Lump sum

o

Installments

x

Separation from Service (plus 6 months) before Retirement

 

x

Lump sum

o

Installments

x

Death

 

x

Lump sum

o

Installments

x

Disability

 

x

Lump sum

o

Installments

o

Not Applicable

 

 

 

 

 

 

(e)          Involuntary Cashouts

 

o                                    If the Participant’s vested Account at the
time of his Separation from Service does not exceed        distribution of the
vested Account shall automatically be made in the form of a single lump sum in
accordance with Section 9.5 of the Plan.

 

o                                    There are no involuntary cashouts.

 

(f)           Retirement

 

x                                            Retirement shall be defined as a
Separation from Service that occurs on or after the Participant [insert
description of requirements]:

 

Age 55

 

 

¨                                              No special definition of
Retirement applies.

 

12

--------------------------------------------------------------------------------


 

(g)          Distribution Election Change

 

A Participant

 

x                    Shall

o                      Shall Not

 

be permitted to modify a scheduled distribution date and/or payment option in
accordance with Section 9.2 of the Plan.

 

A Participant shall generally be permitted to elect such modification 1 time.

 

Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.

 

(h)         Frequency of Elections

 

The Plan Sponsor

 

x                    Has

o                      Has Not

 

Elected to permit annual elections of a time and form of payment for amounts
deferred under the Plan.

 

13

--------------------------------------------------------------------------------


 

7.01                        VESTING

 

(a)         Matching Contributions

 

The Participant’s vested interest in the amount credited to his Account
attributable to Matching Contributions shall be based on the following schedule:

 

x

 

Years of Service

 

Vesting %

 

 

 

 

 

0

 

100

 

(insert ‘100’ if there is immediate vesting)

 

 

 

1

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

9

 

 

 

 

 

 

¨            Other:

 

 

¨            Class year vesting applies.

 

 

¨            Not applicable.

 

(b)         Other Employer Contributions

 

The vested interest of all Participants will be zero with service beginning as
of January 1, 2012 for amounts credited to his Account attributable to Employer
contributions shall be based on the following schedule:

 

x

 

Years of Service

 

Vesting %

 

 

 

 

 

0

 

100

 

(insert ‘100’ if there is immediate vesting)

 

 

 

1

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

9

 

 

 

 

 

 

¨            Other:

 

 

¨            Class year vesting applies.

 

 

¨            Not applicable.

 

14

--------------------------------------------------------------------------------


 

(c)          Acceleration of Vesting

 

A Participant’s vested interest in his Account will automatically be 100% upon
the occurrence of the following events: [select the ones that are applicable]:

 

(i)    o

Death

 

 

(ii)   o

Disability

 

 

(iii)  o

Change in Control

 

 

(iv)  o

Eligibility for Retirement

 

 

(v)   o

Other:

 

 

 

 

(vi)  x

Not applicable.

 

 

(d)         Years of Service

 

(i)    A Participant’s Years of Service shall include all service performed for
the Employer and

 

x              Shall

o                Shall Not

 

include service performed for the Related Employer.

 

(ii)   Years of Service shall also include service performed for the following
entities:

 

 

(iii)  Years of Service shall be determined in accordance with (select one)

 

(A) x   The elapsed time method in Treas. Reg. Sec.  1.410(a)-7

 

(B) o    The general method in DOL Reg. Sec.  2530.200b-1 through b-4

 

(C) o    The Participant’s Years of Service credited under Section 6.6 of the
Qualified Plan

 

 

(D) o    Other:

 

 

(iv)  o Not applicable.

 

15

--------------------------------------------------------------------------------


 

8.01                        UNFORESEEABLE EMERGENCY

 

(a)

A withdrawal due to an Unforeseeable Emergency as defined in Section 2.24:

 

 

 

o                                    Will

 

x                                  Will Not [if Unforeseeable Emergency
withdrawals are not permitted, proceed to Section 9.01]

 

 

 

be allowed.

 

 

(b)

Upon a withdrawal due to an Unforeseeable Emergency, a Participant’s deferral
election for the remainder of the Plan Year:

 

 

 

o                                    Will

 

o                                    Will Not

 

 

 

be cancelled.  If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.

 

16

--------------------------------------------------------------------------------


 

9.01                        INVESTMENT DECISIONS

 

Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by [select one]:

 

(a)         x

The Participant or his Beneficiary

 

 

(b)         ¨

The Employer

 

17

--------------------------------------------------------------------------------


 

10.01                 GRANTOR TRUST

 

The Employer [select one]:

 

 

x

Does

o

Does Not

 

 

intend to establish a grantor trust in connection with the Plan.

 

18

--------------------------------------------------------------------------------


 

11.01                 TERMINATION UPON CHANGE IN CONTROL

 

The Plan Sponsor

 

x

Reserves

o

Does Not Reserve

 

the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a Change in Control as described in Section 9.7.

 

11.02                 AUTOMATIC  DISTRIBUTION UPON CHANGE IN CONTROL

 

Distribution of the remaining vested balance of each Participant’s Account

 

o

Shall

x

Shall Not

 

automatically be paid as a lump sum payment upon the occurrence of a Change in
Control as provided in Section 9.7.

 

11.03                 CHANGE IN CONTROL

 

A Change in Control for Plan purposes includes the following [select each
definition that applies]:

 

(a)

x

A change in the ownership of the Employer as described in Section 9.7(c) of the
Plan.

 

 

 

(b)

x

A change in the effective control of the Employer as described in
Section 9.7(d) of the Plan.

 

 

 

(c)

x

A change in the ownership of a substantial portion of the assets of the Employer
as described in Section 9.7(e) of the Plan.

 

 

 

(d)

o

Not Applicable.

 

19

--------------------------------------------------------------------------------


 

12.01                 GOVERNING STATE LAW

 

The laws of     Illinois      shall apply in the administration of the Plan to
the extent not preempted by ERISA.

 

20

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

The Plan Sponsor has caused this Adoption Agreement to be executed this 11th day
of December, 2014.

 

 

 

PLAN SPONSOR:

KapStone Paper and Packaging Corporation

 

By:

 /s/ Roger W. Stone

 

Title:

Chairman and CEO

 

21

--------------------------------------------------------------------------------


 

APPENDIX A

 

SPECIAL EFFECTIVE DATES

 

22

--------------------------------------------------------------------------------